Title: To John Adams from United States House of Representatives, 9 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 9, 1790
				
				The Speaker of the House of Representatives having signed several enrolled bills, I am directed to bring them to the Senate for the signature of the Vice President;The House of Representatives have “resolved, that Messrs. Gilman, White, and Smith, of South Carolina, be a committee, to join with such committee as the Senate shall appoint, to wait on the President of the United States, and notify him of the proposed recess of Congress;” they have also passed a bill, entitled “An act for the relief of Adam Caldwell,” in which bill and resolution they desire the concurrence of the Senate, and the appointment of a committee on their part;They have concurred in the amendments of the Senate on the bill, entitled, “An act to enable the officers and soldiers of the Virginia line, on continental establishment, to obtain titles to certain lands, lying northwest of the river Ohio, between the Little Miami and Sciota;” they have concurred in the amendments of the Senate on the bill, entitled “An act making an appropriation for discharging the claim of Sarah Alexander, the widow of the late Major General Lord Stirling, who died in the service of the United States;” and in the amendments of the Senate on the bill, entitled “An act for the relief of disabled soldiers and seamen, lately in the service of the United States, and of certain other persons.”
				
					
				
				
			